Montgomery Ward  Company recovered judgment against the storage company for the value of 26 bales of binding twine alleged to have been left in its warehouse which was unaccounted for and for which it refused to pay. The only contention made by the storage company in its brief is that the evidence was insufficient to sustain the judgment. Plaintiff's witnesses testified that its records showed that on October 26, 1920, it left with the defendant in its warehouse in Oklahoma City 3,109 bales, and 2 bales had been returned by customers, and that the defendant had shipped out on orders of the plaintiff all but 27 bales, which it had failed to account for, and for which it refused to pay, and furnished a complete itemized statement of the account. The only defense was that the bales were not counted at the time they were left with the defendant and no warehouse receipt given, but that it received a room full of baled twine, which it was impossible to count, but estimated to be 3,109 bales.
We think the evidence sufficient to sustain the judgment. Affirmed.
By the Court: It is so ordered.